UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-12. SPHERIX INCORPORATED (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies. Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SPHERIX INCORPORATED 7927 Jones Branch Drive, Suite 3125 Tysons Corner, VA 22102 (703) 992-9260 NOTICE OF CONSENT SOLICITATION March 21, 2014 To our Stockholders: We are soliciting your consent: To approve, in accordance with NASDAQ Listing Rule 5635, the securities issued to Rockstar Consortium US LP ("Rockstar") underthe Patent Acquisition Agreement, dated December 31, 2013 (the “Patent Purchase Agreement”), whereby our wholly-owned subsidiary, Spherix Portfolio Acquisition II, Inc., acquired a suite of 101 patents and patent applications from Rockstar and the transactions contemplated thereunder (the “Patent Acquisition”), including the issuance of an aggregate of (a) 459,043 shares of Series H Convertible Preferred Stock, par value $0.0001 per share (the “Series H Preferred Stock”) of Spherix Incorporated, a Delaware corporation (the “Company” or “us” or “we” or “our” or “Spherix”) which are convertible into shares of the Company’s common stock, par value $0.0001 per share (“Common Stock”) on a one-for-ten basis (or an aggregate of 4,590,430 shares of Common Stock) and (b) 119,760 shares of Series I Convertible Redeemable Preferred Stock of the Company, par value $0.0001 per share, which are convertible into shares of Common Stock on a one-for-twenty basis (or an aggregate of 2,395,200 shares of Common Stock) (the “Series I Preferred Stock” and, collectively with Series H Preferred Stock, the “Preferred Shares”), as partial consideration for the Patent Acquisition and (c) the shares of Common Stock (the “Registration Right Shares”) to be issued to Rockstar in the event that the registration statement registering all the shares of Common Stock and Preferred Shares issued under the Patent Purchase Agreement is not declared effective by the SEC within sixty days after its filing (Proposal 1); To approve any potential change in control in accordance with NASDAQ Listing Rule 5635 that may result from the issuance of the Preferred Shares to Rockstar in connection with the Patent Acquisition (Proposal 2); To approve the an amendment to the Spherix Incorporated 2014 Equity Incentive Plan (the "2014 Plan") to increase the number of shares available for issuance thereunder to 4,161,892 from 2,400,000 in recognition of the increased Common Stock presently outstanding since the initial stockholder approval of the 2014 Plan(Proposal 3); To authorize the issuance of securities in one or more non-public offerings where the maximum discount at which securities will be offered will be equivalent to a discount of 40% below the market price of our Common Stock in accordance with NASDAQ Listing Rule 5635 (Proposal 4); To authorize the issuance of securities in one of more non-public offerings where the maximum discount at which securities will be offered will be equivalent to a discount of 30% below the market price of our Common Stock in accordance with NASDAQ Listing Rule 5635 (Proposal 5); and To approve any change of control in accordance with NASDAQ Listing Rule 5635 that could result from the potential issuance of securities in the non-public offerings following approval of Proposal 4 or Proposal 5 (Proposal 6). The Company’s board of directors has deemed it advisable to seek stockholder approval of the Proposals and has decided to seek the written consent of stockholders through a consent solicitation process rather than holding a special meeting of stockholders, in order to eliminate the costs and management time involved in holding a special meeting. The Proposals are described in more detail in the accompanying Consent Solicitation Statement. On December 31, 2013, we issued 199,990 shares of Common Stock to Rockstar as partial consideration for the Patent Acquisition, which represented less than 20% of the Company’s issued and outstanding Common Stock on such date in accordance with NASDAQ Listing Rules 5635. We are required under the Purchase Agreement to obtain stockholder approval of the issuance of the Preferred Shares on or before March 31, 2014. -1- We have established the close of business on December 30, 2013, as the record date for determining stockholders entitled to submit written consents. Stockholders holding a majority of our outstanding voting capital ("Voting Capital"), which consists of our Common Stock, Series C Convertible Preferred Stock, Series D Convertible Preferred Stock, Series D-1 Convertible Preferred Stock and Series F-1 Convertible Preferred Stock as of the close of business on the record date, must vote in favor of the Proposals to be approved by stockholders. We have entered into separate Voting and Support Agreements with various stockholders holding in excess of 50% of the Company’s Voting Capital as of the record date pursuant to which the stockholder agreed to vote in favor ofmatters described in Proposals 1 and 2at a meeting called therefor or by written consent. As a result, it is likely that we will obtain the requisite approval of Proposals 1 and 2. This solicitation is being made on the terms and subject to the conditions set forth in the accompanying Consent Solicitation Statement and Written Consent. To be counted, your properly completed Written Consent must be received before 5:00 p.m. Eastern Time, on April 11, 2014 , subject to early termination of the consent solicitation by our board of directors if a majority approval is received, or extension of the time of termination by our board of directors (the “Expiration Time”). Failure to submit the Written Consent will have the same effect as a vote against the Proposals. We recommend that all stockholders consent to the Proposals, by marking the box entitled “FOR” with respect to each Proposal and submitting the Written Consent by one of the methods set forth in the form of Written Consent which is attached as AppendixA to the Consent Solicitation Statement. If you sign and send in the Written Consent form but do not indicate how you want to vote as to each Proposal, your consent form will be treated as a consent “FOR” the Proposal. By Order of the Board of Directors of Spherix Incorporated. -2- SPHERIX INCORPORATED 7927 Jones Branch Drive, Suite 3125 Tysons Corner, VA 22102 (703) 992-9260 CONSENT SOLICITATION STATEMENT General This Consent Solicitation Statement dated March 21, 2014 is being furnished in connection with the solicitation of written consents of the stockholders of Spherix Incorporated, a Delaware corporation (the “Company,” “Spherix,” “us,” “we,” or “our”) with regard to the following proposals: To approve, in accordance with NASDAQ Listing Rule 5635, the securities issued to Rockstar Consortium US LP ("Rockstar") under the Patent Acquisition Agreement, dated December 31, 2013 (the “Patent Purchase Agreement”), whereby our wholly-owned subsidiary, Spherix Portfolio Acquisition II, Inc., acquired a suite of 101 patents and patent applications from Rockstar and the transactions contemplated thereunder (the “Patent Acquisition”), including the issuance of an aggregate of (a) 459,043 shares of Series H Convertible Preferred Stock, par value $0.0001 per share (the “Series H Preferred Stock”) of Spherix Incorporated, a Delaware corporation (the “Company” or “us” or “we” or “our” or “Spherix”) which are convertible into shares of the Company’s common stock, par value $0.0001 per share (“Common Stock”) on a one-for-ten basis (or an aggregate of 4,590,430 shares of Common Stock) and (b) 119,760 shares of Series I Convertible Redeemable Preferred Stock of the Company, par value $0.0001 per share, which are convertible into shares of Common Stock on a one-for-twenty basis (or an aggregate of 2,395,200 shares of Common Stock) (the “Series I Preferred Stock” and, collectively with Series H Preferred Stock, the “Preferred Shares”), as partial consideration for the Patent Acquisition and (c) the shares of Common Stock (the “Registration Right Shares”) to be issued to Rockstar in the event that the registration statement registering all the shares of Common Stock and Preferred Shares issued under the Patent Purchase Agreement is not declared effective by the SEC within sixty days after its filing (Proposal 1); To approve any potential change in control in accordance with NASDAQ Listing Rule 5635 that may result from the issuance of the Preferred Shares to Rockstar in connection with the Patent Acquisition (Proposal 2); To approve the an amendment to the Spherix Incorporated 2014 Equity Incentive Plan (the "2014 Plan") to increase the number of shares available for issuance thereunder to 4,161,892 from 2,400,000 in recognition of the increased Common Stock presently outstanding since the initial stockholder approval of the 2014 Plan (Proposal 3); To authorize the issuance of securities in one or more non-public offerings where the maximum discount at which securities will be offered will be equivalent to a discount of 40% below the market price of our Common Stock in accordance with NASDAQ Listing Rule 5635 (Proposal 4); To authorize the issuance of securities in one of more non-public offerings where the maximum discount at which securities will be offered will be equivalent to a discount of 30% below the market price of our Common Stock in accordance with NASDAQ Listing Rule 5635 (Proposal 5); and To approve any change of control in accordance with NASDAQ Listing Rule 5635 that could result from the potential issuance of securities in the non-public offerings following approval of Proposal 4 or Proposal 5 (Proposal 6) The Company’s board of directors (the “Board”) unanimously adopted the Proposals and recommends that stockholders vote FOR the approval of the Proposals. The Board has decided to seek written consent rather than calling a special meeting of stockholders, in order to eliminate the costs and management time involved in holding a special meeting. Written consents are being solicited from all of our stockholders of record pursuant to Section 228 of the Delaware General Corporation Law and Section 7 in Article I of our Amended and Restated Bylaws. Voting materials, which include this Consent Solicitation Statement and a Written Consent form (attached as Appendix A), are being mailed to all stockholders on or about March 31, 2014 . The Board set the close of business on December 30, 2013, as the record date for the determination of stockholders entitled to act with respect to the consent solicitation (the “Record Date”). As of the Record Date, the Company had 3,569,895 shares of Common Stock outstanding, one share of Series C Convertible Preferred Stock, par value $0.0001 per share (the “Series C Preferred Stock”) outstanding, 1,227,582 shares of Series D Convertible Preferred Stock, par value $0.0001 per share (the “Series D Preferred Stock”) outstanding, 59,265 shares of Series D-1 Convertible Preferred Stock, par value $0.0001 per share (the “Series D-1 Preferred Stock”) outstanding and 156,250 shares of Series F-1 Preferred Stock, par value $0.0001 per share (the “Series F-1 Preferred Stock” and, collectively with the Common Stock, Series C Preferred Stock, Series D Preferred Stock and Series D-1 Preferred Stock, the “Voting Capital”) outstanding. -3- Each share of the Common Stock is entitled to one vote.Each share of Series C Preferred Stock is convertible into one share of Common Stock and holders of our Series C Preferred Stock are entitled to such number of votes as such shares of Series C Preferred Stock are convertible into, subject to applicable beneficial ownership limitations. Each share of Series D Preferred Stock and Series D-1 Preferred Stock is convertible into ten shares of Common Stock and holders of Series D Preferred Stock and Series D-1 Preferred Stock are entitled to such number of votes as such shares of Series D Preferred Stock and Series D-1 Preferred Stock are convertible into, subject to applicable beneficial ownership limitations and conversion limitations.Each share of the Company’s Series F-1 Preferred Stock represents, on an “as converted basis,” 91% of one vote that may be voted on each proposal submitted before the stockholders, subject to applicable beneficial ownership limitations of the Series F-1 Preferred Stock. As of the Record Date, the outstanding Voting Capital was 4,106,294, which includes 3,569,895 shares of Common Stock, one share of Series C Preferred Stock, 18,921 shares of Series D Preferred Stock, 20,500 shares of Series D-1 Preferred Stock and 156,250 shares of Series F-1 Preferred Stock. The foregoing breakdown is reflection of limitations on voting of our preferred stock due to conversion, voting or beneficial ownership limitations even though such shares are otherwise issued and outstanding. Stockholders holding a majority of our outstanding Voting Capital as of the close of business on the Record Date, must vote in favor of the Proposals to be approved by stockholders.We have entered into separate Voting and Support Agreements with various stockholders holding in excess of 50% of the Company’s Voting Capital as of the Record Date pursuant to which the stockholder agreed to vote in favor of matters describedin Proposals 1 and 2at a meeting called therefor or by written consent. As a result, it is likely that we will obtain the requisite approval of Proposals 1 and 2. Any beneficial owner of Spherix who is not a record holder must arrange with the person who is the record holder or such record holder’s assignee or nominee to: (i) execute and deliver a Written Consent on behalf of such beneficial owner; or (ii) deliver a Written Consent so that such beneficial owner can execute and deliver a Written Consent on its own behalf. Stockholders who wish to consent must deliver their properly completed and executed Written Consents to the Chief Executive Officer of Spherix in accordance with the instructions set forth in the Written Consent. Spherix reserves the right (but is not obligated) to accept any Written Consent received by any other reasonable means or in any form that reasonably evidences the giving of consent to the approval of the Proposals. Requests for copies of this Consent Solicitation Statement should be directed to Spherix Incorporated at the address or telephone number set forth below. Spherix Incorporated 7927 Jones Branch Drive, Suite 3125 Tysons Corner, Virginia 22102 Attention: Chief Executive Officer Telephone:703-992-9260 Spherix expressly reserves the right, in its sole discretion and regardless of whether any of the conditions of the Consent Solicitation have been satisfied, subject to applicable law, at any time prior to 5:00 p.m. Eastern Time, on April 11, 2014 (the “Expiration Date”) to (i) terminate the consent solicitation for any reason, including if the consent of stockholders holding a majority of the Company’s outstanding Voting Capital has been received, (ii) waive any of the conditions to the consent solicitation, or (iii) amend the terms of the consent solicitation including to extend the Expiration Date. -4- The final results of this solicitation of written consents will be included in a Current Report on Form 8-K (the “Form 8-K”) by the Company. This Consent Solicitation Statement and the Form 8-K shall constitute notice of taking of a corporate action without a meeting by less than unanimous written consent as permitted by applicable law and our Amended and Restated Bylaws. All questions as to the form of all documents and the validity and eligibility (including time of receipt) and acceptance of consents and revocations of consents will be determined by the Company, in its sole discretion, which determination shall be final and binding. Revocation of Consents Written consents may be revoked or withdrawn by any stockholder at any time before the Expiration Date. A notice of revocation or withdrawal must specify the record stockholder’s name and the number of shares being withdrawn. After the Expiration Date, all written consents previously executed and delivered and not revoked will become irrevocable. Revocations may be submitted to the Chief Executive Officer of the Company by the same methods as written consents may be submitted, as set forth in the form of Written Consent attached hereto as Appendix A. Solicitation of Consents The Board is sending you this Consent Solicitation Statement in connection with its solicitation of stockholder consent to approve the Proposals. We will pay for the costs of solicitation. We will pay the reasonable expenses of brokers, nominees and similar record holders in mailing consent materials to the holders of the Voting Capital. Because the approval of holders of a majority of the Company’s Voting Capital is required to approve the Proposals, not returning the Written Consent will have the same effect as a vote against the Proposals. Other than the Voting and Support Agreements discussed above, Spherix has made no arrangements and has no understanding with any other person regarding the solicitation of consents hereunder, and no person has been authorized by Spherix to give any information or to make any representation in connection with the solicitation of consents, other than those contained herein and, if given or made, such other information or representations must not be relied upon as having been authorized. In addition to solicitations by mail, consents may be solicited by directors, officers and other employees of Spherix who will receive no additional compensation therefor. Members of our management beneficially own shares of our Common Stock and intend to submit their consents “For” the Proposals. As a result, approximately 49,183 shares held by our officers and directors will be voted in favor of the Proposals constituting approximately 1.20% of our Voting Capital as of the Record Date. In addition, stockholders holding in excess of 50% of our Voting Capital as of the Record Date haveagreed to vote in favor of Proposals 1 and 2. As a result, it is likely that we will obtain the requisite approval of Proposals 1 and 2. No Appraisal Rights Under the Delaware General Corporation Law and our charter documents, holders of our Voting Capital will not be entitled to statutory rights of appraisal, commonly referred to as dissenters’ rights or appraisal rights (i.e., the right to seek a judicial determination of the “fair value” of their shares and to compel the purchase of their shares for cash in that amount) with respect to the Proposals. Householding Matters Stockholders that share a single address will receive only one Consent Solicitation Statement and Written Consent at that address, unless we have received instructions to the contrary from any stockholder at that address. This practice, known as “householding,” is designed to reduce our printing and postage costs. However, if a stockholder of record residing at such an address wishes to receive a separate copy of this Consent Solicitation Statement or of future consent solicitations or proxy statements (as applicable), he or she may write to us at: Spherix Incorporated, 7927 Jones Branch Drive, Suite 3125, Tysons Corner, Virginia 22102, Attention: Chief Executive Officer. We will deliver separate copies of this Consent Solicitation Statement and form of Written Consent promptly upon written request. If you are a stockholder of record receiving multiple copies of our Consent Solicitation Statement and form of Written Consent, you can request householding by contacting us in the same manner. If you own your shares through a bank, broker or other stockholder of record, you can request additional copies of this Consent Solicitation Statement and form of Written Consent or request householding by contacting the stockholder of record. As of the Record Date, the closing price of our Common Stock was $8.35 per share and our total market capitalization was approximately $29.8 million. INTEREST OF DIRECTORS AND EXECUTIVE OFFICERS IN THE PROPOSALS Members of the Board and executive officers of the Company are eligible to receive grants under the terms of the 2014 Plan, as amended by the Amendment. Accordingly, members of the Board and the executive officers of the Company have a substantial interest in Proposal 3. Members of the Board and executive officers of the Company do not have any interest in any other Proposal that is not shared by all other stockholders of the Company. -5- PROPOSAL 1 TO APPROVE THE SECURITIES ISSUED TO ROCKSTAR UNDER THE PATENT ACQUISITION AGREEMENT AND THE PATENT ACQUISITION INCLUDING THE ISSUANCE OF AN AGGREGATE OF (a) 459,(b) 119,, AS PARTIAL CONSIDERATION FOR THE PATENT ACQUISITIONAND (c) ANY REGISTRATION RIGHT SHARES IN ACCORDANCE WITH NASDAQ LISTING RULE 5635 Background As previously reported in our Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on January 2, 2014, on December 31, 2013, we, through our wholly owned subsidiary, Spherix Portfolio Acquisition II, Inc., entered into our second agreement to acquire patents from Rockstar.We acquired a suite of 101 patents and patent applications (the “Rockstar Patents”) pursuant to the Purchase Agreement in several technology families, including data, optical and voice technology. Rockstar is the holder of approximately 4,000 patents formerly owned by Nortel Networks. In July 2013, we acquired seven patents from Rockstar in mobile communications.The Rockstar Patents provide us rights to develop and commercialize products as well as enforcement rights for past, present and future infringement. The Company believes the Rockstar Patents acquired on December 31, 2013 and in July 2013 are highly valuable assets of the Company without which the Company’s future prospects could be greatly diminished. We have negotiated and completed two transactions with Rockstar and we are currently highly reliant on the cooperation of Rockstar for the commercialization of the Rockstar Patents. Rockstar personnel include various former Nortel engineers and licensing professionals. The history and background of these Rockstar employees are valuable to the Company as it develops a licensing and commercialization plan which relies on the acquired patents. Engineers and inventors understand highly technical issues surrounding inventions and product design and can assist the Company when it analyzes products and services offered by third parties for understanding if the products or services potentially rely upon inventions that are included in the patents that the Company owns. To date, we have relied on the cooperation of Rockstar by allowing us to consult with these experts. These experts may also be required to prepare for trial and provide testimony in the event that litigation ensues. We presently are a defendant in one lawsuit with Rockstar claiming that patents acquired should be licensed to various services providers to allow them to practice an industry standard process for transmission of data, among other things, that was developed by Nortel. In order to prepare for this litigation, and to prepare counterclaims and for other aspects of the litigation, we are working closely with Rockstar personnel. Rockstar is not obligated to provide this assistance and to date the Company has not been required to incur costs for these services. The failure to obtain stockholder approval of Proposal 1 (and Proposal 2) will not trigger any direct consequences under the terms of the applicable transaction documents. However for the reasons stated below the Company believes indirect consequences may seriously jeopardize the Company’s prospects. Should Proposal 1 (and Proposal 2) not be approved the Company might face serious consequences from reduced cooperation from Rockstar.Rockstar also may take legal action against the Company and its stockholdersif Rockstar views the Company as having failed to use its best efforts to secure such approval to enforce shareholders’ obligations under the Voting and Support Agreements should such parties fail to cast their votes in favor of Proposal 1 and Proposal 2.Reduced cooperation and assistance from Rockstar personnel could jeopardize the Company’s ability to defend itself against pending or future claims related to the patents acquired from Rockstar, and reduce the prospects for successful outcomes of the cases brought by the Company under the Rockstar patents against others. We believe that the consequences of failure to approve Proposal 1 (and Proposal 2) or the failure of the Company in its business plans would have financial repercussions for Rockstar inasmuch as Rockstar has a right to a participation in the recoveries the Company receives from its patent claims.Reduced expectations of revenue streams generated by the Company for any reason would also be expected to reduce the interest of Rockstar in entering into future agreements with the Company for further intellectual property technology transfers and patent acquistions and thereby jeopardize the Company’s future prospects for growth. However, as Rockstar has security over the Rockstar Patents which can be exercised in the event of a failure by the Company to make certain prescribed payments, if Rockstar’s withdrawal of support makes the obtaining of third party financing difficult for the Company, this might ultimately result in the enforcement by Rockstar of its security and the return of some or all of the Rockstar Patents to Rockstar. As part of the consideration paid by the Company for the Rockstar Patents, the Company issued Rockstar 459,043 shares of Series H Preferred Stock, which are convertible into 4,590,430 shares of Common Stock and 119,760 shares of Series I Preferred Stock, which are convertible into 2,395,200 shares of Common Stock.The effective per share price of each share of Common Stock in the transaction is $8.35 per share or an aggregate of $58,330,010 of Common Stock underlying the Series H Preferred Stock and Series I Preferred Stock.Under applicable NASDAQ rules, these convertible securities may not be converted into our Common Stock if we are unable to obtain stockholder approval of this Proposal 1 (and Proposal 2).Rockstar will be unable to convert its shares of Series H Preferred Stock and Series I Preferred Stock into Common Stock which will disable it from realizing the value it anticipated receiving fromacceptance of the preferred stock at closing of the acquisition of the Rockstar Patents, which was required solely as a result of the NASDAQ Rules governing issuance of common stock in excess of 19.99% of the common stock outstanding at the time of the agreement (or convertible into such amount). The Company agreed, and the holders of 50.1% of the outstanding Common Stock of the Company entered into voting agreements agreed, to use their best efforts to vote in favor of approval in order to satisfy the NASDAQ requirement and permit Rockstar to realize the benefit from its investment in the Company by virtue of agreeing to accept company securities in lieu of cash for the purchase price of the Rockstar Patents.For these reasons, the Company agreed with Rockstar to seek approval of Proposal 1 (and Proposal 2), and recommends stockholders vote in favor of Proposal 1 (and Proposal 2). -6- We issued $60 million of our securities at an issuance price of $8.35 per share of Common Stock (or 100% of the closing bid price on the date prior to issuance) for the Rockstar Patents, as follows: (i) 199,990 shares of Common Stock, (ii) 459,043 shares of Series H Preferred Stock and (iii) 119,760 shares of Series I Preferred Stock (collectively, the “Securities”). Additionally, Rockstar is entitled to a participation in future recoveries under the Rockstar Patents after we receive 100% return on the value of the issued Securities (i.e., $120 million). The Securities are subject to a Lockup Agreement restricting the transfer of the Securities for the period beginning on the closing date of the Patent Acquisition and ending on the earlier of: (i) such date that Rockstar holds less than 2% of our outstanding Common Stock on an “as converted” basis and (ii) twelve months from the closing date of the Patent Acquisition, provided that Rockstar shall be entitled to sell the Securities in an amount up to (i) 15% of the of the 30 day average daily volume of our Common Stock for the period ending on the trading day immediately prior to such sale and (ii) 20% of the 30 day average daily volume of our Common Stock for the period ending on the trading day prior to the date of such sale in the event that the volume weighted average price (“VWAP”) of the Common Stock is at least $17.00 per share. Rockstar may sell the Securities without restriction (i) in the event the VWAP of our Common Stock is at least $20.00 per share or (ii) on any day in which at least 1,000,000 shares have traded at a weighted average price of at least $15.00 per share, provided that Rockstar does not offer or sell such shares for a price that is less than $15.00 per share. Additionally, Rockstar shall be restricted from transferring or selling any of our securities for an additional 180 day period following the occurrence of certain Company events (but not more than two such Company events), including the consummation of a public offering in which we receive gross proceeds of at least $5 million and the announcement of any material acquisition. We have agreed to file a “resale” registration statement with the SEC covering all shares of Common Stock and shares of Common Stock into which the Preferred Shares are convertible, within 30 days of the closing of the Patent Acquisition, which was filed on February 3, 2014. In the event that such registration statement is not declared effective by the SEC within sixty (days) after its filing, then we shall issue to Rockstar such number of shares of Common Stock as is equal to 5% of the number of shares of Common Stock and Series H Preferred Stock (taken together) issued to Rockstar in the Patent Acquisition (the “Registration Right Shares”). The approval of this Proposal 1 includes the approval of the issuance of such Registration Right Shares, if any. On December 31, 2013, we issued 199,990 shares of Common Stock to Rockstar as partial consideration for the Patent Acquisition, which represented less than 20% of the Company’s issued and outstanding Common Stock on such date in accordance with NASDAQ Listing Rule 5635. We are required under the Purchase Agreement to obtain stockholder approval of the issuance of the Preferred Shares on or before March 31, 2014 unless extended. The Preferred Shares are not immediately convertible and do not possess any voting rights until such time as we have obtained stockholder approval of the issuance, pursuant to NASDAQ Listing Rule 5635, for which we are soliciting consents hereunder.We have agreed to use our reasonable best efforts to obtain such stockholder approval on or prior to March 31, 2014.In connection with the foregoing, we entered into separate Voting and Support Agreements with various stockholders holding in excess of 50% of our Voting Capital pursuant to which the stockholder agreed to vote in favor ofthe matters described in Proposals 1 and 2at a meeting called therefor or by written consent. The issuance of the Preferred Shares, when converted, will not affect the rights of existing stockholders but will cause substantial dilution to existing stockholders’ voting power and in the future earnings per share of their Common Stock.However, Rockstar may not convert the Preferred Shares to the extent that, as a result of such conversion, Rockstar would beneficially own more than 4.99% (which may be increased to 9.99% and subsequently to 19.99%, each upon 61 days’ written notice), in the aggregate, of our issued and outstanding shares of Common Stock calculated immediately after giving effect to the issuance of shares of Common Stock upon the conversion of the Preferred Shares. Immediately subsequent to the issuance of the Preferred Shares on December 31, 2013, we had outstanding: 3,769,885 shares of Common Stock; one share of Series B Preferred Stock convertible into one share of Common Stock; one share of Series C Preferred Stock convertible into one share of Common Stock; 1,227,582shares of Series D Preferred Stock convertible into an aggregate of 12,275,820 shares of Common Stock; 59,265 shares of Series D-1 Preferred Stock convertible into an aggregate of 592,650 shares of Common Stock; 156,250 shares of Series F-1 Preferred Stock convertible into an aggregate of 156,250 shares of Common Stock; 459,043 shares of Series H Preferred Stock convertible into an aggregate of 4,590,430 shares of Common Stock (subject to stockholder approval and certain beneficial ownership limitations); and 119,760 shares of Series I Preferred Stock convertible into an aggregate of 2,395,200 shares of Common Stock (subject to stockholder approval and certain beneficial ownership limitations). Upon the issuance of the Preferred Shares on December 31, 2013, the existing stockholders of the Company will hold approximately 72% of our outstanding Common Stock of on a fully diluted basis (without regard to any beneficial or conversion limitations of the outstanding convertible securities) and Rockstar will hold 7,362,611 shares of our Common Stock or approximately 28% of our outstanding Common Stock on a fully diluted basis, assuming the conversion of the Preferred Shares issued under the Purchase Agreement (without regard to any beneficial ownership or conversion limitations contained therein) and any other outstanding shares of preferred stock. -7- Description of Preferred Shares Series H Preferred Stock On December 31, 2013, we designated 459,043 shares of preferred stock as Series H Preferred Stock. On December 31, 2013, we issued approximately $38.3 million of Series H Preferred Stock (or 459,043 shares) to Rockstar. Each share of Series H Preferred Stock is convertible into 10 shares of Common Stock and has a stated value of $83.50. The conversion ratio is subject to adjustment in the event of stock splits, stock dividends, combination of shares and similar recapitalization transactions. We are prohibited from effecting the conversion of the Series H Preferred Stock to the extent that, as a result of such conversion, the holder beneficially owns more than 4.99% (which may be increased to 9.99% and subsequently to 19.99%, each upon 61 days’ written notice), in the aggregate, of our issued and outstanding shares of Common Stock calculated immediately after giving effect to the issuance of shares of Common Stock upon the conversion of the Series H Preferred Stock. Holders of the Series H Preferred Stock shall be entitled to vote on all matters submitted to our stockholders and shall be entitled to the number of votes equal to the number of shares of Common Stock into which the shares of Series H Preferred Stock are convertible, subject to applicable beneficial ownership limitations. The Series H Preferred Stock provides a liquidation preference of $83.50 per share. The shares of Series H Preferred Stock are not immediately convertible and do not possess any voting rights until such time as we have obtained stockholder approval of the issuance, pursuant to NASDAQ Listing Rule 5635.We have agreed to use our reasonable best efforts to obtain such stockholder approval on or prior to March 31, 2014.In connection with the foregoing, we entered into separate Voting and Support Agreements with various stockholders holding in excess of 50% of our Voting Capital pursuant to which the stockholder agreed to vote in favor of the Purchase Agreement and the transactions contemplated thereunder (including the issuances of securities in consideration for the acquisition of assets, pursuant to NASDAQ Listing Rule 5635) at a meeting called therefor or by written consent. As of March 20, 2014 , 459,043 shares of Series H Preferred Stock were outstanding. Series I Preferred Stock On December 31, 2013, we designated 119,760 shares of preferred stock as Series I Preferred Stock.On December 31, 2013, we issued approximately $20 million (or 119,760 shares) of Series I Preferred Stock to Rockstar.Each share of Series I Preferred Stock is convertible into 20 shares of our Common Stock and has a stated value of $167. The conversion ratio is subject to adjustment in the event of stock splits, stock dividends, combination of shares and similar recapitalization transactions. We are prohibited from effecting the conversion of the Series I Preferred Stock to the extent that, as a result of such conversion, the holder beneficially owns more than 4.99% (which may be increased to 9.99% and subsequently to 19.99%, each upon 61 days’ written notice), in the aggregate, of our issued and outstanding shares of Common Stock calculated immediately after giving effect to the issuance of shares of Common Stock upon the conversion of the Series I Preferred Stock.Holders of the Series I Preferred Stock shall be entitled to vote on all matters submitted to our stockholders and shall be entitled to the number of votes equal to the number of shares of Common Stock into which the shares of Series I Preferred Stock are convertible, subject to applicable beneficial ownership limitations.The Series I Preferred stock provides for a liquidation preference of $167 per share. The Series I Preferred Stock has a mandatory redemption date of December 31, 2015 as to 100% of the Series I Preferred Stock then outstanding and partial mandatory redemptions prior thereto, requiring a minimum of 25% of the total number of shares of Series I Preferred Stock issued to be redeemed (less the amount of any conversions occurring prior thereto) on or prior to each of June 30, 2014, December 31, 2014, June 30, 2015 and December 31, 2015 (each, a “Partial Redemption Date” and each payment, a “Redemption Payment”).On each Partial Redemption Date, we are required to pay Rockstar a Redemption Payment equal to the lesser of (i) such number of shares of Series I Preferred Stock as have a stated value of $5,000,000; or (ii) such number of shares of Series I Preferred Stock as shall, together with all voluntary and mandatory redemptions and conversions to Common Stock occurring prior to the applicable Partial Redemption Date, have a stated value of $5,000,000; or (iii) the remaining shares of Series I Preferred Stock issued and outstanding if such shares have a stated value of less than $5,000,000, in an amount of cash equal to its stated value plus all accrued but unpaid dividends, distributions and interest thereon, unless Rockstar, in its sole discretion, elects to waive such Redemption Payment or convert such shares (or a portion thereof) into Common Stock.No interest or dividends are payable on the Series I Preferred Stock unless we fail to make the first $5,000,000 Partial Redemption Payment due June 30, 2014, then interest shall accrue on the outstanding stated value of all outstanding shares of Series I Preferred Stock at a rate of fifteen (15%) per annum from January 1, 2014.Our obligations to pay the Redemption Payments and any interest payments in connection therewith are secured pursuant to the terms of a Security Agreement under which the Rockstar Patents serve as collateral security.No action can be taken under the Security Agreement unless we have failed to make a second redemption payment of $5,000,000 ($10,000,000 in the aggregate)due December 31, 2014.The Security Agreement contains additional usual and customary “Events of Default” (as such term is defined in the Intellectual Property Security Agreement) under which Rockstar can take action, including a sale to a third party or reduction of secured amounts via transfer of the Rockstar Patents to Rockstar. Additionally, in the event we consummate a Fundamental Transaction (as defined in the Certificate of Designation of Preferences, Rights and Limitations of Series I Convertible Preferred Stock), we shall be required to redeem such portion of the outstanding shares of Series I Preferred Stock as shall equal (i) 50% of the net proceeds of the Fundamental Transaction after deduction of the amount of net proceeds required to leave us with cash and cash equivalents on hand of $5,000,000 and up until the net proceeds leave us with cash and cash equivalents on hand of $7,500,000 and (ii) 100% of the net proceeds of the Fundamental Transaction thereafter. The shares of Series I Preferred Stock are not immediately convertible and do not possess any voting rights until such time as we have obtained stockholder approval of the issuance, pursuant to NASDAQ Listing Rule 5635. We have agreed to use our reasonable best efforts to obtain such stockholder approval on or prior to March 31, 2014. In connection with the foregoing, we entered into separate Voting and Support Agreements with various stockholders holding in excess of 50% of our Voting Capital pursuant to which the stockholder agreed to vote in favor of Proposals No. 1 and 2 at a meeting called therefor or by written consent. As of March 20, 2014 , 119,760 shares of Series I Preferred Stock were outstanding. -8- Reasons for this Proposal Our Common Stock is currently listed on The NASDAQ Capital Market, and therefore we are subject to the NASDAQ Listing Rules. We seek approval of this Proposal 1 in order to ensure compliance with NASDAQ Listing Rule 5635 and recommend approval as required by the Patent Purchase Agreementin order to satisfy our obligations to Rockstar. Pursuant to NASDAQ Stock Market Listing Rule 5635(a), if an issuer intends to issue securities in consideration for the acquisition of stock or assets of another company that could result in the issuance of 20% or greater of the voting power or the total shares outstanding on a pre-transaction basis, the issuer generally must obtain the prior approval of its stockholders prior to such issuance. Approval by the Company's stockholders holding a majority of the outstanding Voting Capital as of the Record Date is required to approve this Proposal. Other than the stockholder approval sought herein, no other federal or state regulatory approvals are required to issue the Preferred Shares or the Registration Right Shares, if any. PROPOSAL 2 TO APPROVE ANY POTENTIAL CHANGE IN CONTROL IN ACCORDANCE WITH NASDAQ LISTING RULE 5 Background As more fully described under Proposal 1, we have acquired 101 patents and patent applications from Rockstar and issued Rockstar certain of our securities. The Company believes the Rockstar Patents acquired on December 31, 2013 and in July 2013 are highly valuable assets of the Company without which the Company’s future prospects could be greatly diminished. We have negotiated and completed two transactions with Rockstar and we are currently highly reliant on the cooperation of Rockstar for the commercialization of the Rockstar Patents. Rockstar personnel include various former Nortel engineers and licensing professionals. The history and background of these Rockstar employees are valuable to the Company as it develops a licensing and commercialization plan which relies on the acquired patents. Engineers and inventors understand highly technical issues surrounding inventions and product design and can assist the Company when it analyzes products and services offered by third parties for understanding if the products or services potentially rely upon inventions that are included in the patents that the Company owns. To date, we have relied on the cooperation of Rockstar by allowing us to consult with these experts. These experts may also be required to prepare for trial and provide testimony in the event that litigation ensues. We presently are a defendant in one lawsuit with Rockstar claiming that patents acquired should be licensed to various services providers to allow them to practice an industry standard process for transmission of data, among other things, that was developed by Nortel. In order to prepare for this litigation, and to prepare counterclaims and for other aspects of the litigation, we are working closely with Rockstar personnel. Rockstar is not obligated to provide this assistance and to date the Company has not been required to incur costs for these services. The failure to obtain stockholder approval of this Proposal (and Proposal 1) will not trigger any direct consequences under the terms of the applicable transaction documents. However, for the reasons stated below the Company believes indirect consequences may seriously jeopardize the Company’s prospects. Should this Proposal (and Proposal 1) not be approved the Company might face serious consequences from reduced cooperation from Rockstar. Rockstar also may take legal action against theCompany and its stockholders if Rockstar views the Company as having failed to use its best efforts to secure such approval to enforce shareholders’ obligations under the Voting and Support Agreements should such parties fail to cast their votes in favor of Proposal 1 and Proposal 2.Reduced cooperation and assistance from Rockstar personnel could jeopardize the Company’s ability to defend itself against pending or future claims related to the patents acquired from Rockstar, and reduce the prospects for successful outcomes of the cases brought by the Company under the Rockstar patents against others. We believe that the consequences of failure to approve this Proposal (and Proposal 1) or the failure of the Company in its business plans would have financial repercussions for Rockstar inasmuch as Rockstar has a right to a participation in the recoveries the Company receives from its patent claims.Reduced expectations of revenue streams generated by the Company for any reason would also be expected to reduce the interest of Rockstar in entering into future agreements with the Company for further intellectual property technology transfers and patent acquistions and thereby jeopardize the Company’s future prospects for growth. However, as Rockstar has security over the Rockstar Patents which can be exercised in the event of a failure by the Company to make certain prescribed payments, if Rockstar’s withdrawal of support makes the obtaining of third party financing difficult for the Company, this might ultimately result in the enforcement by Rockstar of its security and the return of some or all of the Rockstar Patents to Rockstar. -9- As part of the consideration paid by the Company for the Rockstar Patents, the Company issued Rockstar 459,043 shares of Series H Preferred Stock, which are convertible into 4,590,430 shares of Common Stock and 119,760 shares of Series I Preferred Stock, which are convertible into 2,395,200 shares of Common Stock. The effective per share price of each share of Common Stock in the transaction is $8.35 per share or an aggregate of $58,330,010 of Common Stock underlying the Series H Preferred Stock and Series I Preferred Stock. Under applicable NASDAQ rules, these convertible securities may not be converted into our Common Stock if we are unable to obtain stockholder approval of this Proposal (and Proposal 1). Rockstar will be unable to convert its shares of Series H Preferred Stock and Series I Preferred Stock into Common Stock which will disable it from realizing the value it anticipated receiving from acceptance of the preferred stock at closing of the acquisition of the Rockstar Patents, which was required solely as a result of the NASDAQ Rules governing issuance of common stock in excess of 19.99% of the common stock outstanding at the time of the agreement (or convertible into such amount). The Company agreed, and the holders of 50.1% of the outstanding Common Stock of the Company entered into voting agreements agreed, to use their best efforts to vote in favor of approval in order to satisfy the NASDAQ requirement and permit Rockstar to realize the benefit from its investment in the Company by virtue of agreeing to accept company securities in lieu of cash for the purchase price of the Rockstar Patents. For these reasons, the Company agreed with Rockstar to seek approval of Proposal 1 (and Proposal 2), and recommends stockholders vote in favor of this Proposal (and Proposal 1). Reasons for this Proposal Our Common Stock is currently listed on the NASDAQ Capital Market, and therefore we are subject to the NASDAQ Listing Rules.NASDAQ Listing Rule 5635(b) requires stockholder approval prior to any issuance of securities when the issuance will result in a change of control of the company, which NASDAQ deems to occur when, as a result of the issuance, an investor owns, or has the right to acquire, 20% or more of the outstanding shares of the company’s common stock or voting power. For the purpose of calculating the holdings of such person or entity, NASDAQ would take into account, in addition to the securities received by such person or entity in the transaction, all of the shares owned by such person or entity unrelated to the transaction and would assume the conversion of any convertible securities held by such person or entity. As discussed in Proposal 1, we issued Rockstar $60 million of our securities consisting of (i) 199,990 shares of Common Stock, (ii) 459,043 shares of Series H Preferred Stock (or an aggregate of 4,590,430 shares of Common Stock) and (iii) 119,760 shares of Series I Preferred Stock (or an aggregate of 2,395,200 shares of Common Stock) in the Patent Acquisition. Each share of Series H Preferred Stock is convertible into ten shares of Common Stock and each share of Series I Preferred Stock is convertible into twenty shares of Common Stock. Holders of the Series H Preferred Stock shall be entitled to vote on all matters submitted to our stockholders and shall be entitled to the number of votes equal to the number of shares of Common Stock into which the shares of Series H Preferred Stock are convertible, subject to applicable beneficial ownership limitations. Holders of the Series I Preferred Stock shall be entitled to vote on all matters submitted to our stockholders and shall be entitled to the number of votes equal to the number of shares of Common Stock into which the shares of Series I Preferred Stock are convertible, subject to applicable beneficial ownership limitations.However, the Preferred Shares are not immediately convertible and do not possess any voting rights until we have obtained stockholder approval of the issuance, pursuant to NASDAQ Listing Rule 5635.We have agreed to use our reasonable best efforts to obtain such stockholder approval on or prior to March 31, 2014. -10- As a result of the issuance of the Preferred Shares in connection with the Patent Acquisition, Rockstar would beneficially own 7,362,611 shares of our Common Stock or approximately 28% of our outstanding Common Stock on a fully diluted basis, assuming the conversion of the Preferred Shares and any other outstanding shares of preferred stock (without regard to any beneficial ownership or conversion limitations contained therein). Therefore, the issuance of the Preferred Shares, on an “as converted” basis, if authorized by the stockholders, may result in a change in control as described by NASDAQ Listing Rule 5635(b). We have entered into separate Voting and Support Agreements with various stockholders holding in excess of 50% of the Company’s Voting Capital as of the Record Date pursuant to which the stockholder agreed to vote in favor of the matters described in Proposals 1 and 2 at a meeting called therefor or by written consent. As a result, it is likely that we will obtain the requisite approval of this Proposal. We seekapproval of this Proposal 2 in order to ensure compliance with NASDAQ Listing Rule 5635 and recommend approval as required by the Patent Purchase Agreement in order tosatisfy our obligations to Rockstar. Approval by the Company's stockholders holding a majority of the outstanding Voting Capital as of the Record Date is required to approve this Proposal. PROPOSAL 3 TO APPROVE AN AMENDMENT TO THE 2TO 4,161,,400,000 Introduction The Company's 2014 Plan was originally adopted by our Board on September 27, 2013 and approved by our stockholders on February 6, 2014. On February 27, 2014, the Board approved an amendment (the “Amendment”) to the 2014 Plan to increase the number of shares available for issuance thereunderto 4,161,892 from 2,400,000 in support of the Company's growth and desire to attract and retain qualified individuals for management and other positions. The Board is recommending and submitting the Amendment to our stockholders for approval. As of the Record Date, no awards were granted under the 2014 Plan. Reasons for this Proposed Amendment We are seeking stockholder approval of the amendment to increase the number of shares issuable pursuant to the 2014 Plan to 4,161,892 from 2,400,000. In determining the amount of the increase contemplated by the proposed amendment to the 2014 Plan, the Board has taken into consideration thesignificant increases in the number of shares of our Common Stock available to become issued and outstanding since the original adoption of the 2014 Plan and the desire to continue to retain the flexibility to issue awards that represent a reasonable percentage of our Common Stock issuable to plan participants when desired by the Board.As of March 20, 2014 , there were approximately 23,876,644 shares of our Common Stock outstanding on a fully-diluted basis (assuming conversion of all the issued and outstanding shares of convertible preferred stock without regard to any beneficial or conversion limitations). The Board believes that this fully-diluted number, rather than the number of outstanding shares of Common Stock of the Company, to be the relevant factor in determining the appropriate number of shares available under the 2014 Plan. Assuming the approval of this increase, the total number of shares of our Common Stock available for issuance under the 2014 Plan will be 4,161,892, which represents approximately 17.43 percent (17.43%) of our Common Stock as calculated on a fully-diluted basis as of March 20, 2014 . The purpose of this increase is to continue to be able to attract, retain and motivate executive officers and other employees and certain consultants. Upon stockholder approval,additional 1,761,892 shares of Common Stock will be reserved for issuance under the 2014 Plan, which will enable us to continue to grant equity awards to our officers, employees and consultants at levels determined by the Board to be necessary to attract, retain and motivate the individuals who will be critical to the Company’s success in achieving its business objectives and thereby creating greater value for all our stockholders. -11- Furthermore, we believe that equity compensation aligns the interests of our management and other employees with the interests of our other stockholders. Equity awards are a key component of our incentive compensation program. We believe that option grants have been critical in attracting and retaining talented employees and officers, aligning their interests with those of stockholders, and focusing key employees on the long-term growth of the Company. We anticipate that option grants and other forms of equity awards such as restricted stock awards may become an increasing component in similarly motivating our consultants. Approval of the Amendment will permit the Company to continue to use stock-based compensation to align stockholder and employee interests and to motivate employees and others providing services to the Company or any subsidiary. The Board recommends approvalfor the proposed Amendment to the 2014 Plan. The terms of the 2014 Plan are summarized below, and the full text of the proposed Amendment to the 2014 Plan is set forth as Appendix Bto this Consent Solicitation. It is intended that the 2014 Plan qualify as an incentive stock option plan meeting the requirements of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). Summary of the 2014 Plan Employees and directors of, and consultants to the Company and any subsidiary are eligible to receive awards under the 2014 Plan at the discretion of the Board or its designated committee. The Board, or a committee designated by the Board, has authority to, among other things, · determine eligibility and, from among those persons determined to be eligible, the particular person who will receive awards under the 2014 Plan; · grant awards to eligible persons, determine the price at which securities will be offered or awarded and the number of securities to be offered or awarded to any of such persons, determine the other specific terms and conditions of such awards consistent with the express limits of the 2014 Plan, establish the installments (if any) in which such awards shall become exercisable or shall vest (which may include, without limitation, performance and/or time-based schedules), or determine that no delayed exercisability or vesting is required, establish any applicable performance targets, and establish the events of termination or reversion of such awards; · approve the forms of award agreements (which need not be identical either as to type of award or among participants); · construe and interpret the 2014 Plan and any agreements defining the rights and obligations of the Company, its subsidiaries, and participants under the 2014 Plan, further define the terms used in the 2014 Plan, and prescribe, amend and rescind rules and regulations relating to the administration of the 2014 Plan or the awards granted under the 2014 Plan; · cancel, modify, or waive the Corporation’s rights with respect to, or modify, discontinue, suspend, or terminate any or all outstanding awards, subject to any required consent; · accelerate or extend the vesting or exercisability or extend the term of any or all such outstanding awards (in the case of options or stock appreciation rights, within the maximum ten-year term of such awards) in such circumstances as the Board or its designated committee may deem appropriate (including, without limitation, in connection with a termination of employment or services or other events of a personal nature) subject to any required consent; · adjust the number of shares of Common Stock subject to any award, adjust the price of any or all outstanding awards or otherwise change previously imposed terms and conditions, in such circumstances as the Board or its designated committee may deem appropriate,; -12- · determine the date of grant of an award, which may be a designated date after but not before the date of the action of the Board or its designated committee; · determine whether, and the extent to which, adjustments are required and authorize the termination, conversion, substitution, acceleration or succession of awards upon the occurrence of certain events; · acquire or settle rights under awards in cash, stock of equivalent value, or other consideration; and · determine the fair market value of the Common Stock or awards under the 2014 Plan from time to time and/or the manner in which such value will be determined. The 2014 Plan permits the grant of stock options, stock appreciation rights (“SAR”), restricted stock, restricted stock units, cash incentive awards, or other awards.Employees and directors of, and consultants to the Company and any subsidiary are eligible to receive nonstatutory stock options and other stock-based awards under the 2014 Plan. Only employees of the Company, and any subsidiary, are eligible to receive incentive stock options under the 2014 Plan. Incentive stock options and SARs may not be priced at less than 100% of the fair market value of our Common Stock on the date of grant (110% of fair market value in the case of individuals holding 10% or more of our Common Stock). Except as otherwise determined by the Board, in the case of nonstatutory options, the exercise price may not be less than 100% of the fair market value on the date of grant in accordance with applicable law. The fair market value of our Common Stock on March 20, 2014 , was $4.29 , based on the last sale price of our Common Stock as reported by NASDAQ on that date. The 2014 Plan provides that stock options and similar awards may be issued with exercise periods of up to 10 years (except that no incentive stock option granted to 10% owners of the Company’s Common Stock shall be exercisable after the expiration of five years after the effective date of grant of such option). The purchase price for any award granted under the 2014 Plan or the Common Stock to be delivered pursuant to any such award, as applicable, may be paid by means of any lawful consideration as determined by the Board or its designated committee, including, without limitation, one or a combination of: (1) services rendered by the recipient of such award; (2) cash, check payable to the order of the Company, or electronic funds transfer; (3) notice and third party payment in such manner as may be authorized; (4) the delivery of previously owned and fully vested shares of Common Stock; (5) the delivery of previously owned and fully vested shares of Common Stock; (6) by a reduction in the number of shares otherwise deliverable pursuant to the award; or (7) subject to such procedures as the Board or its designated committee may adopt, pursuant to a “cashless exercise” with a third party who provides financing for the purposes of (or who otherwise facilitates) the purchase or exercise of awards. In the event of termination of employment or consulting relationship for any reason other than disability or death, the award recipient may exercise his or her vested options or SARs within 30 days of the date of such termination. In the event of termination as a result of disability, the award recipient may exercise his or her vested options within six months following the date of such termination but in any event no later than the date of expiration of the option’s term. In the event of death, the award recipient’s estate may exercise his or her vested options within 6 months following the date of death. Unless otherwise specified in an award agreement, upon termination of a participant’s employment or other service to the Company, option and SAR awards shall expire (1) three months after the last day that the participant is employed by or provides services to the Company or any subsidiary; (2) in the case of a participant whose termination of employment or services is due to death or disability, 12 months after the last day that the participant is employed by or provides services to the Company or its subsidiary; and (3) immediately upon a participant’s termination for “cause”. The Board has discretion to grant other stock-based awards, provided, however, that no such awards may be made unless the terms of the 2014 Plan and the awards are in compliance with Section 409A of the Code. Transfers of awards may not be made other than by will or by the laws of descent and distribution. During the lifetime of a participant, an award may be exercised only by the participant to whom the award is granted. -13- Certain Federal Tax Consequences The following summary of the federal income tax consequences of the 2014 Plan transactions is based upon federal income tax laws in effect on the date of this Consent Solicitation Statement. This summary does not purport to be complete, and does not discuss state, local or non-U.S. tax consequences. Grant of an Option The grant of an option is not expected to result in any taxable income for the recipient as of the date of the grant, except that in the event non-statutory options are granted with an exercise price lower than the then-current fair market value of the Common Stock, the difference between the exercise price and the then-current fair market value may be treated as deferred compensation income recognized as of the date the non-statutory options are granted. Exercise of Incentive Stock Option The holder of an incentive stock option generally will have no taxable income upon exercising the option (except that a tax liability may arise pursuant to the alternative minimum tax), and the Company will not be entitled to a tax deduction. Exercise of Nonqualified Stock Option Generally, subject to Section409A of the Code (“Section 409A”), upon exercising a nonqualified stock option, the award recipient must recognize ordinary income equal to the excess of the fair market value of the shares of Common Stock acquired on the date of exercise over the exercise price. The income will be treated as compensation income subject to payroll and withholding tax obligations. The Company would be entitled to a compensation deduction in the amount of income recognized by the award recipient. Disposition of Shares Acquired Through an Option The tax consequence to a holder of an option upon a disposition of shares acquired through the exercise of an option will depend on how long the shares have been held and upon whether such shares were acquired by exercising an incentive stock option or by exercising a nonqualified stock option. Generally, the disposition of shares which were acquired by exercise of an incentive stock option will be taxable as long-term capital gain or loss if the award recipient disposes of the shares more than two years after the option was granted and at least one year after exercising the option. If the award recipient fails to satisfy the holding period requirements for treatment as an incentive stock option, a disposition will result in any gain being treated as compensation income subject to ordinary tax rates. If the award recipient is still an employee of the Company at the time of the disposition, the amount of gain treated as compensation will also be subject to payroll and withholding taxes. If an award recipient disposes of shares acquired through the exercise of a nonqualified option, any gain or loss will be treated as a capital gain or loss. To the extent such shares have been held for at least one year after exercise of the nonqualified option, the gain or loss will be treated as long-term capital gain or loss. Generally, there will be no tax consequence to the Company in connection with the disposition of shares acquired under an option, except that the Company may be entitled to a tax deduction in the case of the disposition of shares acquired under an incentive stock option before the applicable incentive stock option holding periods set forth in the Code have been satisfied. The grant by the Board of other stock-based awards may have varying tax consequences to award recipients. Grants made pursuant to the 2014 Plan may be subject to Section409A and plan administration may have to conform to Section409A. Failure to comply with Section409A, if applicable, will result in acceleration of income and imposition of penalties and interest to award recipients. New Plan Benefits SEC rules require us to disclose any amounts that we currently are able to determine will be allocated to our named executive officers, directors and other employees following approval of the 2014 Plan.As of the Record Date, no awards were granted under the 2014 Plan to our named executive officers, directors or other employees. -14- SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table sets forth information concerning our equity compensation plans as of December 31, 2013. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ 1. Consists of options to acquire 6,663 shares of our Common Stock under the 2012 Equity Incentive Plan and 2,005,000 under the 2013 Equity Incentive Plan. 2. Consists of shares of Common Stock available for future issuance under our equity incentive plan. EXECUTIVE COMPENSATION The following Summary of Compensation table sets forth the compensation paid by the Company during the years ended December 31, 2013 and December 31, 2012, to all executive officers earning in excess of $100,000 during such years. Summary of Compensation Name and Principal Position Year Salary Bonus Stock Award Option Award Non-Equity Incentive Plan Compen-sation ($) (1) Change in Pension Value and Non- Qualified Deferred Compen-sation Earnings ($) All Other Compen- sation Total ($) C. Kruger Former CEO and COO (2) - R. Lodder Principal Executive Officer and President (3) - R. Clayton CFO, Treasurer and Corporate Secretary (4) - - - 74,263- Anthony Hayes (5) - Chief Executive Officer - Michael Pollack - Interim Chief Financial Officer (6) - Harvey Kesner - Interim Chief Executive Officer (7) Richard Cohen - Chief Financial Officer (8) - -15- Awards pursuant to the Spherix Incorporated’s Equity Incentive Plans. Dr. Kruger resigned her position from the Company on December 3, 2012, following the sale of the Spherix Consulting subsidiary.Under the terms of Dr. Kruger’s Severance Agreement, the Company paid Dr. Kruger $286,443 in December 2012. Mr. Lodder resigned as President of the Company in February 2013.We paid Mr. Lodder a severance of $233,398 as required by the terms of his prior employment agreement. Mr. Clayton resigned as Chief Financial Officer, Treasurer and Corporate Secretary in March 2013.We paid Mr. Clayton a severance of $212,180 as required by the terms of his prior employment agreement. Mr. Hayes received a $100,000 signing bonus, a $100,000 annual bonus and 750,000 stock options valued on the date of grant in accordance with ASC Topic 718. Mr. Pollack served as interim Chief Financial Officer from October 11, 2013 to January 3, 2014.Mr. Pollack was paid a cash signing bonus of $20,000, andmonthly cash retainers totaling $45,000 and $15,000 of Common Stock issued at the end of each monthly reporting period in accordance with ASC Topic 718. Mr. Pollack resigned as our interim Chief Financial Officer, effective January 3, 2014. Mr. Kesner served as interim Chief Executive Officer from February 27, 2013 to September 10, 2013.Mr. Kesner was paid $150,000 as compensation for his CEO duties and $23,300 as compensation for his Board of Director duties.Mr. Kesner’s compensation does not include legal fees paid toa law firm with which Mr. Kesner is associated, in the amount of $613,991 as of December 31, 2013.Mr. Kesner received 1,000,000 stock options valued on the date of grant in accordance with ASC Topic 718. Mr. Cohen was appointed Chief Financial Officer on January 6, 2014. Outstanding Equity Awards at December 31, 2013 Option Awards Stock Awards Number Market of Value Number of Number of Shares of Securities Securities or Units Shares or Underlying Underlying of Stock Units of Unexercised Unexercised Option Option that have Stock that Options (#) Options (#) Exercise Expiration not Vested have not Name Exercisable Unexercisable Price ($) Date (#) Vested ($) Harvey Kesner 4/1/2023 - - Anthony Hayes (1) 4/1/2023 - - Includes 500,000 shares subject to performance conditions.Such performance conditions have been met as of December 31, 2013. -16- Potential Payment upon Termination or Change in Control We have agreed to pay our officers one year salary and health and welfare (COBRA) benefits upon termination by us or following a change of control. Under the December 12, 2012 Retention Agreement with Mr. Clayton and an extension letter dated March 29, 2013, Mr. Clayton agreed to remain as CFO of the Company through June 30, 2013 and the Company agreed to pay Mr. Clayton a severance of $212,180 as required by the terms of his prior employment agreement. Pursuant to a Retention Agreement with Mr. Lodder, Mr. Lodder agreed to remain as principal executive officer through June 30, 2013 and the Company agreed to pay Mr. Lodder a severance of $233,398 as required by the terms of his prior employment agreement. All of the retention payments were made on or before June 30, 2013. Unless otherwise agreed by the Board, the other staff members would be entitled to severance upon termination of employment pursuant to the Company’s severance policy.The policy provides: Completed Service Years Severance Pay > 1 year 10 days 1 but less than 2 years 15 days 2 but less than 3 years 20 days 3 but less than 4 years 25 days 4 or more years 30 days Director Compensation The following table summarizes the compensation paid to non-employee directors during the year ended December 31, 2013. Name Fees Earned Paid in Cash ($) Options All Other Compensation ($) (1) Total Douglas T. Brown $ Edward M. Karr Alexander Poltorak Robert J. Vander Zanden (1)Represents reimbursed expenses. Non-employee directors receive the following annual compensation for service as a member of the Board for the fiscal year ended December 31, 2013: Annual Retainer To be paid in cash at May Board Meeting annually. Stock Options To be calculated by dividing $10,000 by the closing stock price the day the Stock Options are awarded; and at the May Board Meeting annually thereafter.The Options will vest in full on the day of award and will be exercisable for a period of five (5) years. Board Meeting Fees To be paid for all in-person Board Meetings.Members must be present to be paid. Committee Meeting Fees To be paid for all in-person Committee Meetings.Members must be present to be paid. Teleconference Fees To be paid for all teleconferences called by either the Chairman of the Board, the President, or by the Chairman of the relevant Committee.Members must be on-line to be paid. Additional Retainer To be paid to the Chairman of the Board upon election annually. Additional Retainer To be paid to the Chairman of the Audit Committee at May Board Meeting annually. -17- Compensation Committee Interlocks and Insider Participation The members of the Compensation Committee during the fiscal year ended December 31,2013 were Mr.Karr, Chair; Mr. Brown, and Dr.Vander Zanden. None of our members of the Compensation Committee during the fiscal year ended December 31,2013 served as an officer or employee of the Company, was formerly an officer of the Company, or had any relationship requiring disclosure required by Item 404 of Regulation S-K. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information concerning the number of shares of our Common Stock owned beneficially as of March 20, 2014 by (i) each person (including any group) known to us to own more than 5% of any class of our voting securities, (ii) each of our officers and directors, and (iii) our officers and directors as a group. Unless otherwise indicated, it is our understanding and belief that the stockholders listed possess sole voting and investment power with respect to the shares shown. Title of Class Name of Beneficial Owner Amount and Nature of Ownership (1) Percent Of Class (2) Principal Stockholders Iroquois Master Fund Ltd. (3) 641 Lexington Avenue 26th Floor New York, NY 10022 600 ,863 % Rockstar Consortium US LP (4) 7160 North Dallas Parkway, Suite No. 250 Plano, TX 75024 6.36 % Barry Honig (5) 555 South Federal Highway, #450 Boca Raton, FL 33432 602,375 % Hudson Bay IP Opportunities Master Fund LP (6) 777 Third Avenue 30th Floor New York, NY 10017 657,493 % Alan Honig (13) 606,434 9.99 % HS Contrarian Investments LLC (14) 6.13 % American Capital Management LLC (15) 601,056 % Alpha Capital Anstalt (16) 451,326 7.61 % Abby Leigh & Mitch Leigh TTEES The Viola Fund 5.06 % All Principal Stockholders as a Group 4,559,878 62.03 % Executive Officers and Directors Robert J. Vander Zanden % Anthony Hayes % Douglas T. Brown % Edward M. Karr % Harvey J. Kesner % Alexander Poltorak % Richard Cohen 0 0 All Executive Officers and Directors as a Group (seven persons) % * Less than 1% of the outstanding shares of our Common Stock. -18- Under Rule 13d-3 of the Exchange Act of 1934, as amended (the “Exchange Act”), a beneficial owner of a security includes any person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise has or shares: (i) voting power, which includes the power to vote or to direct the voting of shares; and (ii) investment power, which includes the power to dispose or direct the disposition of shares. Certain shares may be deemed to be beneficially owned by more than one person (if, for example, persons share the power to vote or the power to dispose of the shares). In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided. In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by such person (and only such person) by reason of these acquisition rights. Calculated based on 5,931,332 shares of Common Stock outstanding as of March 20, 2014 .The calculations in this Beneficial Ownership Table do not take into account any potential conversions of Series D-1 Preferred Stock (or other securities) that may occur prior to the filing of this Consent Solicitation. (3) Represents (i) 517,514 shares of Common Stock; (ii) 6,759 shares of Common Stock issuable upon exercise of warrants and (iii) 76,590 shares of Common Stock issuable upon conversion of 7,659 shares of Series D-1 Convertible Preferred Stock.Excludes 1,469,880 shares of Common Stock issuable upon conversion of 146,988 shares of Series D-1 Convertible Preferred Stock. The holder of Series D-1 Convertible Preferred Stock may not receive shares of the Company’s Common Stock such that the number of shares of Common Stock held by it and its affiliates after such conversion exceeds 9.99% of the then issued and outstanding shares of Common Stock. Iroquois Capital Management LLC (“Iroquois Capital”) is the investment manager of Iroquois Master Fund Ltd. (“IMF”). Consequently, Iroquois Capital has voting control and investment discretion over securities held by IMF. As managing members of Iroquois Capital, Joshua Silverman and Richard Abbe make voting and investment decisions on behalf of Iroquois Capital in its capacity as investment manager to IMF. As a result of the foregoing, Mr. Silverman and Mr. Abbe may be deemed to have beneficial ownership (as determined under Section 13(d) of the Securities Exchange of 1934, as amended) of these securities held by IMF. Notwithstanding the foregoing, Mr. Silverman and Mr. Abbe disclaim such beneficial ownership. John Veschi is the Chief Executive Officer of Rockstar Consortium LLC, general partner of Rockstar Consortium US LP and in such capacity holds voting and dispositive power over the shares held by Rockstar Consortium US LP.Excludes 4,590,430 shares of Common Stock issuable upon conversion of 459,043 shares of Series H Preferred Stock and 2,395,200 shares of Common Stock issuable upon conversion of 119,760 shares of Series I Preferred stock.The holder of Series H Preferred Stock and Series I Preferred Stock may not receive shares of the Company’s Common Stock such that the number of shares of Common Stock held by it and its affiliates after such conversion exceeds 4.99% of the then issued and outstanding shares of Common Stock. Represents (i) 332,517 shares of Common Stock owned by Barry Honig; (ii) 171,333 shares of Common Stock owned by GRQ Consultants Inc. Roth 401K ("GRQ Roth 401K"), over which Barry Honig holds voting and dispositive power; (iii) 20,400 shares of Common Stock issuable upon conversion of 2,040 shares of Series D-1 Preferred Stock held by Barry Honig and (iv) 78,125 shares of Common Stock issuable upon conversion of 78,125 shares of Series F-1 Preferred Stock.Excludes 2,808,120 shares of Common Stock issuable upon conversion of 280,812 shares of Series D-1 Convertible Preferred Stock held by Barry Honig; 164,970 shares of Common Stock issuable upon conversion of 16,497 shares of Series D-1 Convertible Preferred Stock held by GRQ Roth 401K; 69,240 shares of Common Stock issuable upon conversion of 6,924 shares of Series D-1 Convertible Preferred Stock held by GRQ Consultants Inc. 401K over which Barry Honig holds voting and dispositive power; and 69,240 shares of Common Stock issuable upon conversion of 6,924 shares of Series D-1 Convertible Preferred Stock held by GRQ Consultants Inc. Defined Benefit Plan, over which Barry Honig holds voting and dispositive power. The holder of Series D-1 Convertible Preferred Stock may not receive shares of the Company’s Common Stock such that the number of shares of Common Stock held by it and its affiliates after such conversion exceeds 9.99% of the then issued and outstanding shares of Common Stock. -19- Represents (i) 7,288 shares of Common Stock, (ii) 78,125 shares of Common Stock issuable upon conversion of 78,125 shares of Series F-1 Preferred Stock and (iii) 572,080 shares of Common Stock issuable upon conversion of 57,208 shares of Series D-1 Preferred Stock.Excludes (i) 4,766,550 shares of Common Stock issuable up on conversion of 476,655 shares of Series D-1 Preferred Stock (ii) one share of Common Stock issuable upon conversion of one share of Series B Preferred Stock and (iii) one share Common Stock issuable upon conversion of one share of Series C Preferred Stock. The Series C Preferred Stock may not be converted and the holder may not receive shares of the Company’s Common Stock such that the number of shares of Common Stock held by them and their affiliates after such conversion exceeds 4.99% of the then issued and outstanding shares of Common Stock. The restriction described above may be waived, in whole or in part, upon sixty-one (61) days prior notice from the holder to the Company. The holder of Series D-1 Convertible Preferred Stock may not receive shares of the Company’s Common Stock such that the number of shares of Common Stock held by it and its affiliates after such conversion exceeds 9.99% of the then issued and outstanding shares of Common Stock. The foregoing restriction may be waived, in whole or in part, upon sixty-one (61) days prior notice from the holder to the Company. Hudson Bay Capital Management LP, the investment manager of Hudson Bay IP Opportunities Master Fund L.P. (“Hudson Bay”), has voting and investment power over these securities. Sander Gerber is the managing member of Hudson Bay Capital GP LLC, which is the general partner of Hudson Bay Capital Management LP. Sander Gerber disclaims beneficial ownership over these securities. Includes 151,159 shares of Common Stock such person has a right to acquire within 60 days pursuant to stock options. Includes 625,000 shares of Common Stock such a person has a right to acquire within 60 days pursuant to stock options. Includes 151,159 shares of Common Stock such person has a right to acquire within 60 days pursuant to stock options. Includes 251,013 shares of Common Stock such person has a right to acquire within 60 days pursuant to stock options. Includes options to purchase 876,013 shares of Common Stock exercisable within 60 days and 26,102 shares of restricted Common Stock owned indirectly by Paradox Capital Partners LLC ("Paradox"). Mr. Kesner is the sole manager and member of Paradox and in such capacity has voting and dispositive power over shares held by Paradox. Includes 76,214 shares of Common Stock such person has a right to acquire with 60 days pursuant to stock options. Represents (i) 92,324 shares of Common Stock held by Four Kids Investment Fund LLC, over which Alan Honig holds voting and dispositive power; (ii) 375,000 shares of Common Stock held by The Joe and Helen Darion Foundation, over which Alan Honig holders voting and dispositive power and (iii) 139,110 shares of Common Stock issuable upon conversion of 13,911 shares of Series D-1 Convertible Preferred Stock held by The Joe and Helen Darion Foundation, over which Alan Honig holds voting and dispositive power. Excludes 35,890 shares of Common Stock issuable upon conversion of 3,589 shares of Series D-1 Preferred Stock held by The Joe and Helen Darion Foundation. The holder of Series D-1 Convertible Preferred Stock may not receive shares of the Company’s Common Stock such that the number of shares of Common Stock held by it and its affiliates after such conversion exceeds 9.99% of the then issued and outstanding shares of Common Stock. The foregoing restriction may be waived, in whole or in part, upon sixty-one (61) days prior notice from the holder to the Company. -20- Represents 363,350 shares of Common Stock issuable upon conversion of 36,335 shares of Series D-1 Convertible Preferred Stock.John Stetson may be deemed to hold voting and dispositive power over securities of the Company held by HS Contrarian Investments LLC. Represents (i) 515,766 shares of Common Stock and (ii) 85,290 shares of Common Stock issuable upon conversion of 8,529 shares of Series D-1 Convertible Preferred Stock.Excludes 120,220 shares of Common Stock issuable upon conversion of 12,022 shares of Series D-1 Convertible Preferred Stock. The holder of Series D-1 Convertible Preferred Stock may not receive shares of the Company’s Common Stock such that the number of shares of Common Stock held by it and its affiliates after such conversion exceeds 9.99% of the then issued and outstanding shares of Common Stock. The foregoing restriction may be waived, in whole or in part, upon sixty-one (61) days prior notice from the holder to the Company. Philip Mirabelli has voting control and investment discretion over securities held by American Capital Management LLC. Mr. Mirabelli makes voting and investment decisions on behalf of American Capital Management LLC. Konrad Ackermann may be deemed to hold voting and dispositive power over securities of the Company held by Alpha Capital Anstalt. With the exception of Cede & Co., the holder of record for certain brokerage firms and banks, except as disclosed above, no other person is known by us to own beneficially more than 5% of our outstanding Common Stock. Effective January 24, 2013, the Company and Equity Stock Transfer, LLC, as Rights Agent, entered into a Rights Agreement which provides each stockholder of record a dividend distribution of one “right” for each outstanding share of Common Stock. Rights become exercisable at the earlier of ten days following:(1) a public announcement that an acquirer has purchased or has the right to acquire 10% or more of our Common Stock, or (2) the commencement of a tender offer which would result in an offeror beneficially owning 10% or more of our outstanding Common Stock.All rights held by an acquirer or offeror expire on the announced acquisition date, and all rights expire at the close of business on December 31, 2017, subject to further extension. Each right entitles a stockholder to acquire, at a price of $7.46 per one one-hundredth of a preferred share, subject to adjustments, 1/100 of a share of our preferred stock, which carries voting and dividend rights similar to one share of our Common Stock.Alternatively, a right holder may elect to purchase for the stated price an equivalent number of shares of our Common Stock at a price per share equal to one-half of the average market price for a specified period.In lieu of the stated purchase price, a right holder may elect to acquire one-half of the Common Stock available under the second option.The purchase price of the preferred stock fractional amount is subject to adjustment for certain events as described in the Agreement.At the discretion of a majority of the Board and within a specified time period, we may redeem all of the rights at a price of $0.001 per right.The Board may also amend any provisions of the Agreement prior to exercise. -21- PROPOSAL 4: AUTHORIZATION TO ISSUE SECURITIES IN ONE OR MORE NON-PUBLIC OFFERINGS WHERE THE MAXIMUM DISCOUNT AT WHICH SECURITIES WILL BE OFFERED WILL BE EQUIVALENT TO A DISCOUNT OF 40% BELOW THE MARKET PRICE OF OUR COMMON STOCK IN ACCORDANCE WITH NASDAQ LISTING RULE 5635 Our Common Stock is currently listed on The NASDAQ Capital Market and we are subject to the marketplace rulesof The NASDAQ Stock Market LLC. NASDAQ Listing Rule5635(d)("Rule 5635(d)") requires us to obtain stockholder approval prior to the issuance of our Common Stock in connection with certain non-public offerings involving the sale, issuance or potential issuance by the Company of Common Stock (and/or securities convertible into or exercisable for Common Stock) equal to 20% or more of the Common Stock outstanding before the issuance. Shares of our Common Stock issuable upon the exercise or conversion of warrants, options, debt instruments, preferred stock or other equity securities issued or granted in such non-public offerings will be considered shares issued in such a transaction in determining whether the 20% limit has been reached, except in certain circumstances such as issuing warrants that are not exercisable for a minimum of six months and have an exercise price that exceeds market value. We may seek to raise additional capital to implement our business strategy and enhance our overall capitalization. We have not determined the particular terms for such prospective offerings. Because we may seek additional capital that triggers the requirements ofRule5635(d), we are seeking stockholder approval now, so that we will be able to move quickly to take full advantage of any opportunities that may develop in the equity markets. We hereby submit this Proposal 4 to our stockholders for their approval of the potential issuance of shares of our Common Stock, or securities convertible into our Common Stock, in one or more non-public capital-raising transactions, or offerings, subject to the following limitations: · The aggregate number of shares issued in the offerings will not exceed 10 million shares of our Common Stock, subject to adjustment for any reverse stock split effected prior to the offerings (including pursuant to preferred stock, options, warrants, convertible debt or other securities exercisable for or convertible into Common Stock); · The total aggregate consideration will not exceed $50 million; · The maximum discount at which securities will be offered (which may consist of a share of Common Stock and a warrant for the issuance of up to an additional share of Common Stock) will be equivalent to a discount of 40% below the market price of our Common Stock at the time of issuance in recognition of the limited public float of our traded Common Stock and historical volatility making the pricing discount of our stock required by investors at any particular time difficult, at this time, to predict. For example, as reported in our Form 424(b)(3) filing with the SEC on January 28, 2014 the range of high and low closing prices for our common stock as reported byThe NASDAQ Capital Market, for the periods January 2011 through December 2013 was $218.00 and $4.07, which information under the heading “Market for our Common Stock and Related Stockholder Matters” is incorporated herein by reference; · Such offerings will occur, if at all, on or before April 11, 2015 ; and · Such other terms as the Board of Directors shall deem to be in the best interests of the Corporation and its stockholders, not inconsistent with the foregoing. The issuance of shares of our Common Stock, or other securities convertible into shares of our Common Stock, in accordance with any offerings would dilute, and thereby reduce, each existing stockholder’s proportionate ownership in our Common Stock. The stockholders do not have preemptive rights to subscribe to additional shares that may be issued by the Company in order to maintain their proportionate ownership of the Common Stock. The issuance of shares of Common Stock in one or more non-public offerings could have an anti-takeover effect. Such issuance could dilute the voting power of a person seeking control of the Company, thereby deterring or rendering more difficult a merger, tender offer, proxy contest or an extraordinary corporate transaction opposed by the Company. The Board of Directors has not yet determined the terms and conditions of any offerings. As a result, the level of potential dilution cannot be determined at this time, but as discussed above, we may not issue more than 10 million shares of Common Stock in the aggregate pursuant to the authority requested from stockholders under this proposal (subject to adjustment for any reverse stock split). It is possible that if we conduct a non-public stock offering, some of the shares we sell could be purchased by one or more investors who could acquire a large block of our Common Stock. This would concentrate voting power in the hands of a few stockholders who could exercise greater influence on our operations or the outcome of matters put to a vote of stockholders in the future. We cannot determine what the actual net proceeds of the offerings will be until they are completed, but as discussed above, the aggregate dollar amount of the non-public offerings will be no more than $50 million. If all or part of the offerings is completed, the net proceeds will be used for general corporate purposes, including our continuing possible acquisitions of additional intellectual property portfolios. We currently have no arrangements or understandings regarding any specific transaction with investors, so we cannot predict whether we will be successful should we seek to raise capital through any offerings. -22- We sought and obtained comparable authority from our stockholders in 2010 and effected a sale of Company securities in October 2010 based upon this authority. We sought and obtained comparable authority from our stockholders in late 2011, but did not effect any sales of Company securities pursuant to this authorization, which expired in mid-May2012. We sought and obtained comparable authority from our stockholders in August 2012, and effected sales of the Company’s securities in late 2012 based on this authority. We sought and obtained comparable authority from our stockholders in February 2014, but did not effect any sales of Company securities pursuant to this authorization since NASDAQ deemed the approval to be ineffective due to failure to specify a specific maximum discount percentage. The approval sought hereunder seeks to replace the February 2014 authorization which is ineffective. Accordingly the Board recommends stockholder consent to Proposal 4. PROPOSAL 5 AUTHORIZATION TO ISSUE SECURITIES IN ONE OR MORE NON-PUBLIC OFFERINGS WHERE THE MAXIMUM DISCOUNT AT WHICH SECURITIES WILL BE OFFERED WILL BE EQUIVALENT TO A DISCOUNT OF 30% BELOW THE MARKET PRICE OF OUR COMMON STOCK IN ACCORDANCE WITH NASDAQ LISTING RULE 5635 In the event that the stockholders do not approve Proposal 4, the Board recommends the stockholders approve the following proposal which is identical to Proposal 5 except that the maximum discount at which securities of the Company will be offered will be equivalent to a discount of 30% below the market price for our Common Stock at the time of issuance. The Board of Directors desires to give the Company’s stockholders a meaningful opportunity to make an informed decision regarding the maximum discount below the market price for our Common Stock to be authorized for future issuance consistent with the principles adopted by NASDAQ and believes providing stockholders several options permits a meaningful informed decision.In the event both Proposal 5 and Proposal 4 are approved by stockholders, only Proposal 4 shall be deemed to have any effect. Our Common Stock is currently listed on The NASDAQ Capital Market and we are subject to the marketplace rulesof The NASDAQ Stock Market LLC. NASDAQ Listing Rule5635(d)("Rule 5635(d)") requires us to obtain stockholder approval prior to the issuance of our Common Stock in connection with certain non-public offerings involving the sale, issuance or potential issuance by the Company of Common Stock (and/or securities convertible into or exercisable for Common Stock) equal to 20% or more of the Common Stock outstanding before the issuance. Shares of our Common Stock issuable upon the exercise or conversion of warrants, options, debt instruments, preferred stock or other equity securities issued or granted in such non-public offerings will be considered shares issued in such a transaction in determining whether the 20% limit has been reached, except in certain circumstances such as issuing warrants that are not exercisable for a minimum of six months and have an exercise price that exceeds market value. We may seek to raise additional capital to implement our business strategy and enhance our overall capitalization. We have not determined the particular terms for such prospective offerings. Because we may seek additional capital that triggers the requirements ofRule5635(d), we are seeking stockholder approval now, so that we will be able to move quickly to take full advantage of any opportunities that may develop in the equity markets. We submit this Proposal 5 to our stockholders for their approval of the potential issuance of shares of our Common Stock, or securities convertible into our Common Stock, in one or more non-public capital-raising transactions, or offerings, subject to the following limitations: · The aggregate number of shares issued in the offerings will not exceed 10 million shares of our Common Stock, subject to adjustment for any reverse stock split effected prior to the offerings (including pursuant to preferred stock, options, warrants, convertible debt or other securities exercisable for or convertible into Common Stock); · The total aggregate consideration will not exceed $50 million; · The maximum discount at which securities will be offered (which may consist of a share of Common Stock and a warrant for the issuance of up to an additional share of Common Stock) will be equivalent to a discount of 30% below the market price of our Common Stock at the time of issuance in recognition ofthe limited public float of our traded Common Stock and historical volatility making the pricing discount of our stock required by investors at any particular time difficult, at this time, to predict. For example, as reported in our Form 424(b)(3) filing with the SEC on January 28, 2014 the range of high and low closing prices for our Common Stock as reported by The NASDAQ Capital Market, for the periods from January 2011 through December 2013 was $218.00 and $4.07, which information under the heading “Market for our Common Stock and Related Stockholder Matters” is incorporated herein by reference; · Such offerings will occur, if at all, on or before April 11, 2015 ; and · Such other terms as the Board shall deem to be in the best interests of the Corporation and its stockholders, not inconsistent with the foregoing. The issuance of shares of our Common Stock, or other securities convertible into shares of our Common Stock, in accordance with any offerings would dilute, and thereby reduce, each existing stockholder’s proportionate ownership in our Common Stock. The stockholders do not have preemptive rights to subscribe to additional shares that may be issued by the Company in order to maintain their proportionate ownership of the Common Stock. -23- The issuance of shares of Common Stock in one or more non-public offerings could have an anti-takeover effect. Such issuance could dilute the voting power of a person seeking control of the Company, thereby deterring or rendering more difficult a merger, tender offer, proxy contest or an extraordinary corporate transaction opposed by the Company. The Board of Directors has not yet determined the terms and conditions of any offerings. As a result, the level of potential dilution cannot be determined at this time, but as discussed above, we may not issue more than 10 million shares of Common Stock in the aggregate pursuant to the authority requested from stockholders under this proposal (subject to adjustment for any reverse stock split). It is possible that if we conduct a non-public stock offering, some of the shares we sell could be purchased by one or more investors who could acquire a large block of our Common Stock. This would concentrate voting power in the hands of a few stockholders who could exercise greater influence on our operations or the outcome of matters put to a vote of stockholders in the future. We cannot determine what the actual net proceeds of the offerings will be until they are completed, but as discussed above, the aggregate dollar amount of the non-public offerings will be no more than $50 million. If all or part of the offerings is completed, the net proceeds will be used for general corporate purposes, including our continuing possible acquisitions of additional intellectual property portfolios. We currently have no arrangements or understandings regarding any specific transaction with investors, so we cannot predict whether we will be successful should we seek to raise capital through any offerings. We sought and obtained comparable authority from our stockholders in 2010 and effected a sale of Company securities in October 2010 based upon this authority. We sought and obtained comparable authority from our stockholders in late 2011, but did not effect any sales of Company securities pursuant to this authorization, which expired in mid-May2012. We sought and obtained comparable authority from our stockholders in August 2012, and effected sales of the Company’s securities in late 2012 based on this authority. We sought and obtained comparable authority from our stockholders in February 2014, but did not effect any sales of the Company’s securities pursuant to this authorization since NASDAQ deemed the approval to be ineffective due to failure to specify a specific maximum discount percentage. The approval sough hereunder seeks to replace the February 2014 authorization which is ineffective. Accordingly, the Board recommends stockholders consent to Proposal 5. PROPOSAL 6: APPROVAL OF CHANGE OF CONTROL IN ACCORDANCE WITH NASDAQ LISTING RULE 5635(b) THAT COULD RESULT FROM THE POTENTIAL ISSUANCE OF SECURITIES IN ONE OR MORE NON-PUBLIC OFFERINGS AS AUTHORIZED BY THE STOCKHOLDERS IN PROPOSAL 4 OR PROPOSAL 5 NASDAQ Listing Rule 5635(b) requires us to obtain stockholder approval prior to certain issuances with respect to Common Stock or securities convertible into Common Stock which will result in a change of control of the issuer.This rule does not specifically define when a change in control of an issuer may be deemed to occur; however, NASDAQ suggests in its guidance that a change of control would occur, subject to certain limited exceptions, if after a transaction a person or an entity will hold 20% or more of the issuer's then outstanding capital stock.For the purpose of calculating the holdings of such person or entity, NASDAQ would take into account, in addition to the securities received by such person or entity in the transaction, all of the shares owned by such person or entity unrelated to the transaction and would assume the conversion of any convertible securities held by such person or entity. We do not anticipate that the issuance of securities pursuant to the offerings as proposed in Proposal 4, if authorized by the stockholders, will result in a change in control. We are seeking the stockholders approval on any change in control in accordance with NASDAQ Listing Rule 5635(b) in the event that potential issuance of securities in the offerings proposed in Proposal 4 would result in a change in control. Stockholders should note that a change of control as described under NASDAQ Listing Rule 5635(b) applies only with respect to the application of such rule. Neither Delaware law nor our Certificate of Incorporation or bylaws require us to obtain stockholder approval of such change in control in accordance with NASDAQ Listing Rule 5635 (b). -24- FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The full text of our audited consolidated financial statements as of December 31, 2012 and 2011 and the interim unaudited financial statements as of September 30, 2013 and 2012 are incorporated by reference to our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 and Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2013, filed with the SEC on March 20, 2013 and November 14, 2013, respectively. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For “Management's Discussion and Analysis of Financial Condition and Results of Operations” for the year ended December 31, 2012 and 2011, please see Item 7 in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012, filed with the SEC on March 20, 2013, which is incorporated herein by reference. For “Management's Discussion and Analysis of Financial Condition and Results of Operations” for the three months ended September 30, 2013 and 2012, please see Item 2 in our Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2013, filed with the SEC on November 14, 2013, which is incorporated herein by reference. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE For “Changes in and Disagreements With Accountants on Accounting and Financial Disclosure”, please see Item 9 in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012, filed with the SEC on March 20, 2013, which is incorporated herein by reference. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for Smaller Reporting Companies. MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS For "Market for Our Common Stock and Related Stockholder Matters," please see the section entitled "Market for Our Common Stock and Related Stockholder Matters" in our Form 424(b)(3) filed with the SEC on January 28, 2014, which is incorporated herein by reference. -25- STOCKHOLDER PROPOSALS There are no proposals by any security holder which are or could have been included within this consent solicitation. INFORMATION INCORPORATED BY REFERENCE The information under the heading "Market for Our Common Stock and Related Stockholder Matters" and the information required by Item 13, which includes “Financial Statements and Supplementary Data”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Changes and Disagreements with Accountants on Accounting and Financial Disclosure”, of Schedule 14A is set forth in the Company’s Form 424(b)(3), as filed with the SEC on January 28, 2014, the Company's Annual Report on Form 10-K for the fiscal years ended December 31, 2012 and 2011, as filed with the SEC on March 20, 2013 and the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2013, as filed with the SEC on November 14, 2013 and which are hereby incorporated by reference to this Consent Solicitation. Such incorporated information also appears at the end of this Consent Solicitation prior to the appendixes attached hereto. The Company will, upon written or oral request and without charge, deliver to any security holder to whom this Consent Solicitation was delivered, a copy of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 and Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2013, by first class mail within one business day of receipt of such request. Security holders wishing to make a request for delivery of these reports may write to us at: Spherix Incorporated, 7927 Jones Branch Drive, Suite 3125, Tysons Corner, Virginia 22102, Attention: Chief Executive Officer or call us at: (703) 992-9260. -26- Index to Financial Statements Page Report of Independent Registered Public Accounting Firm 27 Consolidated Statements of Operations for the years ended December 31, 2012 and 2011 28 Consolidated Balance Sheets as of December 31, 2012 and 2011 29 Consolidated Statements of Changes in Stockholders’ Equity for the years ended December 31, 2012 and 2011 30 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 31 Notes to Consolidated Financial Statements 32 Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 56 Condensed Consolidated Statements of Operations for the three months ended September 30, 2013 and 2012 (unaudited) 57 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2013 and 2012 (unaudited) 58 Notes to the Condensed Consolidated Financial Statements 59 -27- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Spherix Incorporated We have audited the accompanying consolidated balance sheets of Spherix Incorporated (a Delaware corporation) and subsidiaries (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Spherix Incorporated and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2, the 2011 consolidated financial statements have been restated to correct a misstatement related to the accounting for warrants. /s/ Grant Thornton LLP McLean, VA March 20, 2013 -28- Spherix Incorporated Consolidated Statements of Operations For the Years Ended December 31, 2012 and 2011 Restated Revenue $ $
